DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 8-14 are directed to a computer program product (CRM). For the meaning of “computer readable medium” examiner has relied on applicants’ disclosure, paragraph [0022]. See below. 
[0022] “….A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”

In response to Applicant’s claims filed on December 02, 2020, claims 1-20 are now pending for examination in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1-4, 7-12, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blaum et al. (US pub. No. 20170242587) in view of Bhagwat et al. (US Pub. No. 20180189309).

With respect to claim 1, Blaum et al. teaches a method for archiving small objects in a performance- and cost-efficient manner, the method comprising: 
receiving a plurality of files, each file representing an object (See Paragraph 50, “object is applied generally, including objects stored in an object store, files in a network-attached file system, and block ranges in a network-attached block-based system”); 
combining selected files of the plurality of files into an aggregation file (See Paragraph 51 “Object Aggregator 616 combines large numbers of small objects into large cache lines known as segments”); 
storing the aggregation file on low-latency storage media (See Paragraph 55 “low-latency recovery with a minimum number of optical volume mounts”).  Blaum et al. does not disclose representing the aggregation file with a single inode stored on the low-latency storage media.
However, Bhagwat et al. teaches representing the aggregation file with a single inode stored on the low-latency storage media (See Paragraph 11, “inode allocation in an aggregation file”); and 
migrating the aggregate file to high-latency storage media (See Paragraph 57, “the files and directories from that sub-file system may be migrated by the inode balancing processor 530 to another sub-file system or a portion of its data”). 
Bhagwat et al. (storage space management) to include representing the aggregation file with a single inode stored on the low-latency storage media.  This would have facilitated improved efficiency.  See Bhagwat et al. Paragraphs 2-3.  In addition, both references teach features that are directed to analogous art and they are directed to the same field of endeavor: storage systems.  

The Blaum et al. reference as modified by Bhagwat et al. teaches all the limitations of claim 1.  Regarding claim 2, Blaum et al. teaches the method of claim 1, wherein the selected files are associated with objects in a container (See Pargraph 49 “container”). 

The Blaum et al. reference as modified by Bhagwat et al. teaches all the limitations of claim 1.  Regarding claim 3, Bhagwat et al. teaches the method of claim 1, wherein the low-latency storage media is disk storage media and the high-latency storage media is tape storage media (See Paragraph “different types of data storage apparatus selected from a flash memory apparatus, a solid-state device (SSD) apparatus, a hard disk drive (HDD) apparatus, a tape apparatus, and an object storage (e.g., cloud-based) apparatus, or other electronic data storage device located in a physical location”). 

The Blaum et al. reference as modified by Bhagwat et al. teaches all the limitations of claim 1.  Regarding claim 4, Blaum et al. teaches the method of claim 1, further comprising storing, in at least one of the aggregation file and a location external to the aggregation file, a mapping indicating positions of the selected files within the aggregation file (See Paragraph 54 “Persistent Map 612 to track the location of the segment in permanent storage 634, 636”). 


	With respect to claim 8, Blaum et al. teaches a computer program product for archiving small objects in a performance- and cost-efficient manner, the computer program product comprising a computer-readable medium having computer-usable program code embodied therein, the computer-usable program code configured to perform the following when executed by at least one processor: 
receive a plurality of files, each file representing an object (See Paragraph 50, “object is applied generally, including objects stored in an object store, files in a network-attached file system, and block ranges in a network-attached block-based system”); 
combine selected files of the plurality of files into an aggregation file (See Paragraph 51 “Object Aggregator 616 combines large numbers of small objects into large cache lines known as segments”); 
store the aggregation file on low-latency storage media (See Paragraph 55 “low-latency recovery with a minimum number of optical volume mounts”).   Blaum et al. does not disclose representing the aggregation file with a single inode stored on the low-latency storage media.
However, Bhagwat et al. teaches representing the aggregation file with a single inode stored on the low-latency storage media (See Paragraph 11, “inode allocation in an aggregation file”); and 
migrating the aggregate file to high-latency storage media (See Paragraph 57, “the files and directories from that sub-file system may be migrated by the inode balancing processor 530 to another sub-file system or a portion of its data”). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Blaum et al. (high performance storage system) with Bhagwat et al. (storage space management) to include representing the aggregation file with a single inode stored on the low-latency storage media.  This would have facilitated improved efficiency.  See Bhagwat et al. Paragraphs 2-3.  In addition, both references teach features that are directed to analogous art and they are directed to the same field of endeavor: storage systems.  

With respect to claim 9, it is rejected on grounds corresponding to above rejected claim 2, because claim 9 is substantially equivalent to claim 2.

With respect to claim 10, it is rejected on grounds corresponding to above rejected claim 3, because claim 10 is substantially equivalent to claim 3.

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 4, because claim 11 is substantially equivalent to claim 4.

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 5, because claim 12 is substantially equivalent to claim 5.


With respect to claim 15, Blaum et al. teaches a system for archiving small objects in a performance- and cost-efficient manner, the system comprising: 
at least one processor (See Paragraph 39 “processor”); 
at least one memory device coupled to the at least one processor and storing instructions for execution on the at least one processor, the instructions causing the at least one processor to: 
receive a plurality of files, each file representing an object (See Paragraph 50, “object is applied generally, including objects stored in an object store, files in a network-attached file system, and block ranges in a network-attached block-based system”); 
combine selected files of the plurality of files into an aggregation file (See Paragraph 51 “Object Aggregator 616 combines large numbers of small objects into large cache lines known as segments”); 
store the aggregation file on low-latency storage media (See Paragraph 55 “low-latency recovery with a minimum number of optical volume mounts”).  Blaum et al. does not disclose representing the aggregation file with a single inode stored on the low-latency storage media.
However, Bhagwat et al. teaches representing the aggregation file with a single inode stored on the low-latency storage media (See Paragraph 11, “inode allocation in an aggregation file”); and 
migrating the aggregate file to high-latency storage media (See Paragraph 57, “the files and directories from that sub-file system may be migrated by the inode balancing processor 530 to another sub-file system or a portion of its data”). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Blaum et al. (high performance storage system) with Bhagwat et al. (storage space management) to include representing the aggregation file with a single inode stored on the low-latency storage media.  This would have facilitated improved efficiency.  See Bhagwat et al. Paragraphs 2-3.  In addition, both references teach features that are directed to analogous art and they are directed to the same field of endeavor: storage systems.  

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 2, because claim 16 is substantially equivalent to claim 2.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 4, because claim 17 is substantially equivalent to claim 4.


Claim 5-6, 13-14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blaum et al. (US pub. No. 20170242587) and Bhagwat et al. (US Pub. No. 20180189309) in view of Basham et al. (US Pub. No. 20180341665).
The Blaum et al. reference as modified by Bhagwat et al. teaches all the limitations of claim 1.  Regarding claim 5, Blaum et al. as modified by Bhagwat et al. does not disclose recalling the aggregation file from the high-latency storage media.
However, Basham et al. teaches teaches the method of claim 1, further comprising recalling the aggregation file from the high-latency storage media (See Paragraph 39 “The multiple storage nodes may for instance be high-latency storage devices such as tape drives. Using the buffer may then provide in a way to efficiently temporarily store the data on a low-latency system and then periodically store it to the low-latency storage nodes. The use of the storage buffer may also be an efficient way of grouping together containers using the second parameterization value”). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Blaum et al. (high performance storage system) with Bhagwat et al. (storage space management) with Basham et al. (data object storage) to include recalling the aggregation file from the high-latency storage media.  This would have facilitated improved efficiency.  See Basham et al. Paragraphs 2-8.  In addition, both references teach features that are directed to analogous art and they are directed to the same field of endeavor: storage systems.  
The Blaum et al. reference as modified by Bhagwat et al. and Basham et al. teaches all the limitations of claim 5.  Regarding claim 6, Basham et al. teaches the method of claim 5, further comprising, upon recalling the aggregation file from the high-latency storage media, splitting the aggregation file into the selected files and storing the selected files on the low-latency storage media (See Paragraph 39 “The multiple storage nodes may for instance be high-latency storage devices such as tape drives. Using the buffer may then provide in a way to efficiently temporarily store the data on a low-latency system and then periodically store it to the low-latency storage nodes. The use of the storage buffer may also be an efficient way of grouping together containers using the second parameterization value”). 
The Blaum et al. reference as modified by Bhagwat et al. and Basham et al. teaches all the limitations of claim 5.  Regarding claim 7, Bhagwat et al. teaches the method of claim 5, further comprising, upon recalling the aggregation file from the high-latency storage media, replacing, on the low-latency storage media, the aggregation inode with the individual inodes associated with the selected files (See Paragraph 93 “inode data store”). 

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 6, because claim 13 is substantially equivalent to claim 6.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 7, because claim 14 is substantially equivalent to claim 7.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 5, because claim 18 is substantially equivalent to claim 5.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 6, because claim 19 is substantially equivalent to claim 6.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 7, because claim 20 is substantially equivalent to claim 7.

Response to Arguments
Applicant’s arguments: 
In regards to claim 1 applicant argues neither of the cited references discloses “representing the aggregation file with a single inode stored on the low-latency storage media,” as recited in Applicant’s independent claims.  

Examiner’s Reply: 
Examiner has review remarks dated December 02, 2020, but respectfully disagrees and has further clarified the claims above.  Specifically in Paragraph 11, Bhagwat et al. teaches inode allocation in an aggregation file system.  Thus the rejection is maintained.
Furthermore at Paragraphs 67-68, Bhagwat et al. teaches an example inode allocation in an aggregation file system or union mounted file system, according to an embodiment. In one embodiment, a unique inode range 810 is allocated to each sub-file system 725. An inode 811 is shown mapped to the directory 730 with a cell 831 encompassing the directory for moon. Sub-file system 725 (subFS2) has inodes mapped to the directory biology and astronomy, where biology directory has a cell 832 and astronomy has a cell 833. 
In one embodiment, the moon in dedicated storage pool 820 has an allocation map (indicated by arrow 821) allocated to the independent set of files for moon (similarly as for biology and astronomy). The sub-file system 725 for subFS2 shows a range of inodes allocated to an independent set of files for biology and one for astronomy (indicated by arrow 815).
Furthermore at Paragraphs 48, Bhagwat et al. teaches an inode may be referred to as a data structure, which may be used to represent a file system object. A file system object may be, for example, a file, a directory, etc. Each inode stores attributes and disk block location(s) for the file system object's data. Integrity checks such as file system consistency check (fsck) have been parallelized using techniques, such as inode space division and node delegation to speed up recovery. However, the time taken to recover/check file systems is still proportional to the volume of data that needs to be scanned. To solve for that, union mount file systems may be used. Instead of a single file system, multiple smaller file systems or sub-file systems (also referred to as subFSs) are commissioned such that together they provide for the cumulative storage needs. Since each sub-file system (also referred to as subFS) is smaller than the whole file system, if there is a failure in a sub-file system, recovery is faster. Each sub-file system is a federated entity, therefore, a failure in one sub-file system does not affect the other sister sub-file systems. This improves availability.
Bhagwat et al. teaches an inode that is incorporated in a cloud computing environment which are well-known to have low-latency storage.  Therefore the rejection is maintained.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20180203866 is directed to DISTRIBUTED OBJECT STORAGE:   [0083] the storage for metadata as well as actual client data can be scaled independently, to allow for widely different scenarios (few big objects, small metadata and few metadata servers; numerous small objects, comparable size metadata, and numerous metadata servers). With large amounts of data in the storage system, under the approach in FIG. 12, when one adds new nodes to the storage system, terabytes of data may need to be moved, which is very cumbersome. Thus, scaling and redistribution of data becomes problematic. Using IPv6 is used to provide more finely tuned data for the system. Different policies could be applied to different prefixes. An orchestrator can manage those policies for particular prefixes. Thus, a certain quality of service, or certain hardware profile, or geographic location, could be associated with a certain prefix or sub prefix. Thus, when a client seeks the object metadata for accessing the object or writing the object, the orchestrator can apply the policy for that zone or that prefix. The whole storage system is managed by using different IPv6 prefixes and thus all of the complexity is within the network.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154